Title: I. Jefferson’s Composition Draft, 26 June–6 July 1775
From: Jefferson, Thomas
To: 


                        
                        The large strides <advances> of late taken by the legislature of Great Britain towards establishing <in> over the colonies their absolute rule, and the hardiness of their present attempt to effect by force of arms what by law or right they could never effect render<s> it necessary for us also to change <shift> the ground of opposition and to close with their last appeal from reason to arms. And as it behoves those who are called to this great decision to be assured that their cause is approved before supreme reason so is it of great avail that it’s justice be made known to the world whose <prayers cannot be wanting intercessions> affections will ever <be favorable to a people> take part with those encountring oppression. our forefathers, inhabitants of the island of Gr. Britn. <harrassed> having <vainly> <there> long endeavored to bear up against the evils of misrule, left their native land to seek on these shores a residence for civil & religious freedom. at the expence of their blood <with> to the <loss> ruin of their fortunes, with the relinquishment of every thing quiet & comfortable in life, they effected settlements in the inhospitable wilds of America; they there established civil societies <under> with various forms of constitution but possessing all, what is inherent in all, the full & perfect powers of legislation. to continue their connection with <those> the friends whom they had left <& loved> <but> they arranged themselves by charters of compact under <the same> one common king <who became the> <thro whom a union was ensured to the now multiplied> who thus became the link <uniting> of union between the several parts of the empire. some occasional assumptions of power by the parl. of Gr. Brit. however <unknown to> <foreign to> unacknoleged by the constitution<s we had formed> of our governments, were finally acquiesced […] in <in> thro’ <the> warmth of affectn. proceeding thus in the fulness of harmony & confidence both parts of the empire encreased in population and in wealth with a rapidity unknown in the history of m[an]. the <various soils> political institutions of America, it’s various <climes> soils & climates open[ed] <certain> <sure> certain resource to the unfortunate & to the enterprising of <all> every countr<ies>y <where> and ensured to them the acquisition & free possession of property. Great Britain too acquired a lustre & a weight <in the political [sys]tem> among the powers of the <world> earth which <it is thought> her internal resources could never have given her. to <the> a communication of the wealth & the power of <the several parts of the> <whole> every part of the empire we may  surely ascribe in some measure <surely ascribe> [the illu]strious character she sustained <in> thro’ [her la]st European war [& it’s succes]sful event. At the close of that war however <Gr. Britain> having subdued all her foes, she took up the unfortunate idea of subduing her friends also. her parliament then for the first time asserted a right of unbounded legislation <for> over the colonies of America <by several acts passed in the 5th the 6th the 7th & the 8th years of the reign of her present majesty several duties were imposed for the purpose of raising a revenue on the American colonists, the powers of courts of admiralty were extended beyond their antient limits and the inestimable right [of] trial by twelve peers of our vicinage was taken away in cases affecting both life & property. by part of an act passed in the 12th year of the present reign an American colonist charged with the offences described in that act may be transported beyond sea for trial by the very persons against whose pretended sovereignty the offence is supposed to be committed> and pursuing with eagerness the newly assumed thought <have> in the space of 10 years during which they have exercised ys. right have <made> given such <strides towards the establishment of absolute government over us> <severe> decisive specimens of the spirit <in which> of this new legislation <would be exercised> <conducted> as leaves no room to [doubt the] consequence of <our further> acquiescence under it. <by two acts passed in the 14th y. of his present majesty they have assumed a right of altering the form of our governments altogether, and of thereby taking away every security for the possession of life or of property. > by several acts of parliament passed <in the reign of his present majesty> within <since> that <period> space of time they have <imposed upon us duties for the purpose of raising a revenue> attempted to take from us our money without our consent, they have <taken away the> interdicted all commerce <first of> to one of our principal <trading> towns thereby annihilating it’s property in the hands of the holders, <& more lately> they have cut off <our> the commercial intercourse <with all of several of these> of whole <whole> colonies with <all> foreign countries <whatsoever>; they have extended the jurisdiction of <the> courts of admiralty beyond their antient limits, thereby depriving us of the inestimable right of trial by jur<ies>y in cases affecting both life & property <& subjecting both to the arbitrary decision of a single & dependent judge>; they have declared that American subjects <committing> charged with certain <pretended> offences shall be transported beyond sea <for trial> to be tried before the very persons against whose pretended sovereignty  offence is supposed to be committed; they have attempted fundamentally to alter the form of government in one of these colonies, a form established by acts of it’s own legislature, and further secured <to them> by charters <of compact with> <& grants from> on the part of the crown; they have erected <a tyranny> in a neighboring province, acquired by the joint arms of Great Britain & America, a tyranny dangerous to the very existence [of all] these colonies. but why should we enumerate their injuries in the detail? by one act they have suspended the powers of one American legislature & by another <they> have declared they may legislate for us themselves in all cases whatsoever. these two acts alone form a basis broad enough whereon to erect a despotism of unlimited extent, <when it is considered that the persons by whom these acts are passed are not with us subject to their evil> and what is to <prevent> secure us against <the demolition of our present & establishment of new & despotic forms of government?> this dreaded evil? the persons <who> assuming these powers <of doing this> are not chosen by <ourselves> us, are not subject to <us> our controul <from us>, are <themselves freed> exempted by their situation from the operation of these laws <they thus pass>, and <remove from themselves as much burthen as they impose upon us> lighten their own burthens in proportion as they increase ours. these <are> temptations might put to trial the severest characters of antient virtue: with what new armour then shall a British parliament then encounter the rude assault? toward these deadly injuries from the tender plant of liberty which we have brought over & with so much affection <we have planted> and have fostered on these our own shores we have pursued every lawful & every respectful measure. we have sup[plicat]ed our king at various times in terms almost disgraceful to freedom; we have reasoned, we have remonstrated with parliament in the most mild & decent language; we have even proceeded to <break off our commercial intercourse with them altogether, as to> <the last peaceable admonition of our determination to be free by breaking off altogether our commercial intercourse with them> break off our commercial intercourse with <them> our fellow subjects, as the last peaceable admonition that our attachment to no nation on earth should supplant our attachment to liberty: and here we had well hoped was the ultimate step of the controversy. but subsequent events have shewn how vain was even this last remain of confidence in the moderation of the British ministry. during the course of the last year <they> their troops in a hostile manner invested the town of Boston in the province of  Massachuset’s bay, <wh> and from that time have held the same beleaguered by sea & land. on the 19th day of April <last> in the present year they made an unprovoked <attack> assault on the inhabitants of the sd province at the town of Lexington, <killed> murdered eight of them on the spot and wound<ing>ed many others. from thence they proceeded in <warlike> <the same> all the array of war to the town of Concord where they <attacked> set upon another party of the inhabitants of the <sd> same province killing many of them also burning <their> houses <&> laying waste <their> property <& continuing these depredations> until repressed by the arms of the people assembled to oppose this <hostile invasion on their lives & properties> <unprovoked> cruel aggression. hostilities <being thus> thus commenced on the part of the <British> Ministerial <troops they> army have been since <without respite> by them pursued <the same> <by them> without regard to faith or to fame. the inhabitants of the <said> town of Boston having entered into treaty with a certain Thomas Gage, <said to be commander in chief of the adverse troops, & who has actually been a principal actor in the seige of the town of Boston, proffered to the inhabitants of the sd town a liberty to depart from the same on> principal <actor> & instigator of these <enormities> <violences> enormities, it was stipulated that the sd inhabitants having first deposited <their arms and mili> with their own magistrates their arms & military stores should have free liberty to depart <out of the same> <from> the sd town taking with them their other goods and <other> effects. their arms & military stores <were> they accordingly delivered in <to their magistrates>, & claimed the stipulated license of departing with their effects. but in open violation of plighted faith & honor, in defiance of <those> th<at>e sacred <laws of nations> obligations of treaty which even <the> savage nations observe<s>, their arms & warlike stores deposited with their own magistrates to be <kept> preserved as their property were immediately seised by a body of armed men under orders from the sd Thomas Gage, the greater part of the inhabitants were detained in the town & the few permitted to depart were compelled to leave their most valuable <goods> effects behind. we leave <to> the world <to their> to it’s own reflections on this atrocious perfidy. <the same Thos Gage on the 12th day of June> that we might no longer <be in> doubt the ultimate <purpose> <object> aim of these Ministerial manoeuvres, the same Thos. Gage <on> by proclamn bearing date the 12th day of June <by> after reciting the <most abandoned> grossest falshoods & calumnies against the<s> good people of <America> these colonies  proceeds to declare them all either by name or description to be rebels & traitors, to supersede by his own authority the exercise of the common law <of the land> of the sd province and to proclaim & order instead thereof the use & exercise of the law martial <throughout the sd province>. this bloody edict issued, he has proceeded to commit further ravages & murders in the same province burning the town of Charlestown <&> attacking & killing great numbers of the people residing or assembled therein; and is now going on in an avowed course of murder & devastation, taking every occasion to destroy<ing> the lives & properties of the inhabitants <whenever he can> <continue to> <find occasion> <get them within his power> of the sd province. to oppose <their> his arms we also have taken <up> arms. we should be wanting to ourselves, we should be <wanting> perfidious to <our> posterity, we should be unworthy that free ancestry from <which both they & we derived our common birth were we to suffer ourselves to be butchered & our properties to be laid waste> whom we derive our <birth> descent should we submit with folded arms to military butchery & depredation to gratify the lordly ambition <of any nation on earth and> or sate the avarice of a British ministry. We do then, most solemnly <in the presence of> <befo> before God & the world declare that, regardless of every consequence, at the risk of every distress, <that> the arms we have been compelled to assume we will wage with <bitter> perseverance, exerting to their utmost energies all those powers <with> which our creator hath <given> <invested> given us to <guard> preserve that <sacred> Liberty which he committed to us in sacred deposit & to protect from every hostile hand our lives & our properties. But that this our declaration <& our determined resolution> may <give no disquietude to> not disquiet the minds of our good fellow subjects in all parts of the empire, we do further <declare> <add> assure them that we mean not in any wise to affect that union with them in which we have so long & so happily lived & which we wish so much to see again restored. that necessity must be hard indeed which <could> may force upon us this desperate measure, or induce us to avail ourselves of any aid <which> their enemies <of Great Britain> might proffer. we took <up> arms <to defend> in defence of our persons & properties under actual<ly> violat<ed>ion: <when the ministerial party therefore> <hostilities shall cease> <on the ministerial> when that viol[ation?] shall be removed, when hostilities shall <be suspended> <hostilities> cease on the<ir> <ministerial> part of the aggressors, <they> hostilities shall <be suspended> cease on our part also; <when> the moment they withdraw their  armies we will disband ours. <next to a vigorous exertion of our own internal force, we throw ourselves for> we did not embody <men> a soldiery to commit aggression on them; we did not raise armies for <march to> glory or for conquest <or to glory>; we did not invade their island <proffering> carrying death or slavery to [it’s inhab]itants. towards the atchievement of this happy event we call <on> <in> for & confide in the good offices of our fellow subjects beyond the Atlantic. <of> of their friendly dispositions we <confide> <hope with justice> <reason> can not yet cease to hope, <& assure them they are> aware as they must be that they have nothing more to expect from the same common enemy than the humble favor of being last devoured.
                    